Citation Nr: 1302978	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  11-28 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neuropathy of the bilateral upper and lower extremities.

4.  Whether clear and unmistakable error (CUE) exists in the August 1968 rating decision of the RO, which denied service connection for defective vision.

(The issue of whether a July 1987 Board decision, which denied service connection for a right eye disorder, should be revised or reversed on the basis of CUE is the subject of a separate appellate decision.) 



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 rating decision, service connection for bilateral hearing loss, tinnitus and neuropathy of the upper and lower extremities was denied.  The RO also determined that no revision was warranted in the August 1968 rating decision which denied service connection for defective vision.  In November 2011, the Veteran submitted his disagreement with all the issues denied in the April 2011 rating decision.  The RO must now issue a Statement of the Case, and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
After ensuring that any actions needed to comply with the VCAA, the Veteran and his attorney should be provided a Statement of the Case as to the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for neuropathy of the upper and lower extremities, and whether CUE exists in the August 1968 rating decision of the RO, which denied service connection for defective vision.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2012).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


